Citation Nr: 0811585	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	V. A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection and a 20 percent rating 
for degenerative joint disease of the lumbar spine.  The 
veteran appealed for a higher rating.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
May 2006.  In August 2006, the Board denied the veteran's 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which vacated and 
remanded the case for further development by order dated 
October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

In an August 2004 letter, Dr. W. stated that the veteran is 
permanently and totally disabled due to his lumbar spine 
disability.  In this regard, a February 2004 VA examination 
report, which is the most recent of record, contains no 
opinion on the impact of the veteran's service-connected 
disability degenerative joint disease of the lumbar spine on 
his ability to work.  Furthermore, that examination is now 
over four years old.  Thus, to determine the current severity 
of the veteran's service-connected lumbar spine disability, 
including its interference with employability, the veteran 
should be afforded a new VA examination.

Additionally, there is a question as to the extent of the 
veteran's lumbar spine disability that is attributable to 
service, as opposed to a post-service work-related injury.  
In this regard, he has been diagnosed with degenerative joint 
disease, degenerative disc disease, a herniated disc, and 
sciatica.  Thus, in conducting the above VA examination, the 
examiner should provide all diagnoses relevant to the lumbar 
spine, provide an opinion on whether each diagnosed disorder 
is related to service, and provide an opinion on the extent 
of the veteran's current disability that is attributable to 
the disorder or disorders found to be related to service.  In 
addition, the examiner should comment on any interference 
with employability due to the disorder or disorders found to 
be related to service.  In this regard, pursuant to 38 C.F.R. 
§ 4.14, the use of manifestations not resulting from service-
connected disability in evaluating the level of disability of 
a service-connected condition is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  

The Board also observes that further development is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented at 38 C.F.R. § 3.159 (2007).  During the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and effective date of an award.  In 
this case, the veteran was not provided with notice of the 
type of evidence needed to establish a disability rating and 
an effective date.  Thus, corrective notice can be provided 
on remand.  The notice should also advise the veteran that, 
to substantiate a claim for a higher rating, he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date.  See Dingess/Hartman, 19 
Vet. App. 473.  The notice should also 
advise the veteran that, to substantiate a 
claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran in response to 
the above notice.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  The claims file must be reviewed 
by the examiner in conjunction with the 
appeal.  All indicated tests should be 
performed and all findings should be 
reported in detail.  The examiner should 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, including the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  

The examiner should provide all diagnoses 
relevant to the veteran's lumbar spine 
disability, provide an opinion on whether 
each diagnosed disorder is related to 
service, and provide an opinion on the 
extent of the veteran's current disability 
that is attributable to the service-
related disorder(s).  The examiner should 
also comment on any interference with 
employability due to the service-related 
disorder(s).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the above development has been 
completed to the extent possible, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


